DETAILED ACTION
	Claims 1–28 are currently pending in this Office action.  Claims 18–25 are withdrawn as being directed to a non-elected method.   The following is premised upon the after-final response filed on 07/14/2021 and entered herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jin Zhu on July 22, 2021.

The application has been amended as follows: 

In claim 1, at line 8 between “1,2-cyclohexyldicarboxylate” and the period mark insert:
 ---  , wherein the ratio between the weight of the 2,2,4-trimethyl-1,3 pentanediol diisobutyrate and the total weight of the first and second copolymers ranges from about 1:200 to 1:10 --- 
Cancel claim 6
In claim 7, at:
lines 1–2 delete “the plasticizer comprises dioctyl terephthalate, and”
line 2 between “the” and “dioctyl” insert   ---  weight of the  ---
line 3 replace “1:10 and 1:3 by weight” with    ---  1:10 to 1:3  ---
In claim 8
 lines 1–2 delete “the plasticizer mixture comprises benzyl butyl 1,2-cyclohexyldicarboxylate, and”
line 2 between “the” and “benzyl” insert   ---  weight of the  ---
line 4 replace “1:10 and 1:6 by weight” with    ---  1:10 to 1:6  ---
In claim 9, at:
lines 1–2 delete “the plasticizer mixture comprises dibutyl terephthalate, and”
line 2 between “the” and “dibutyl” insert   ---  weight of the  ---
line 3 replace “1:4 and 1:2 by weight” with    ---  1:4 to 1:2  ---

Reasons for Allowance
Claims 1–5, 7–17, and 26–28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18–25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/31/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1–5 and 7–28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are Napier et al. (US 5292565 A), Bradshaw et al. (US 2010/0113664 A1), Olsen et al. (US 2007/0037926 A1), and Beeler et al. (US 3466223 A).
Napier teaches a plastisol blend comprising a thermoplastic resin powder, a plasticizer, and an ink. Col. 2 lines 42-45. The thermoplastic resin powder contains vinyl chloride-vinyl acetate copolymers in the form of small plastic particles sized 1 to 20 µm (first copolymer) and large plastic particles sized 200 to 400 µm (second copolymer) at a weight ratio of 4:1 to 1:10. Col. 3 lines 6-15, 19-25. Napier differs from the present claim because, while Col. 3 lines 43-44 permits “any conventional plasticizer,” it is silent as to a plasticizer mixture comprising the four claimed plasticizer species, where the ratio of 2,2,4-trimethyl-1,3 pentane diisobutyrate to the first and second polymers is as claimed.
Bradshaw teaches at Example 4 discloses benzyl butyl cyclo-1,2-dicarboxylate. The asymmetric cyclic ester is readily combined with other plasticizers, including dioctyl terephthalate, to plasticize thermoplastic polymers (including vinyl chloride-vinyl acetate copolymers). [0061], [0063], [0067].  The reference, however, does not suggest application in a plastisol or in combination with 2,2,4-trimethyl-1,3 pentanediol diisobutyrate in an amount as claimed.
Olsen at Example 4 under [0025] discloses a plasticizer blend of dioctyl terephthatlate (DOTP) and dibutyl terephthalate (DBTP) at a 75:25 ratio. Table VII under [0026] demonstrates that the composition exhibits improved gel time and torque as compared to a plasticizer without the combination. Example 6 combines DBTP with 2,2,4-trimethyl-1,3 pentane diisobutyrate. [0003] explains that DBTP is advantageous over conventional phthalate and benzoate plasticizers because they are high-solvating but have better low temperature properties, similar or better stain resistance, and retain lower viscosity over time. [0011] specifies preparing vinyl chloride plastisols from the same.  Olsen, however, does not teach the plastisol contains a plasticizer mixture such that the ratio of 2,2,4-trimethyl-1,3 pentane diisobutyrate to the first and second polymers is as claimed. 
Beeler at abstract teaches a coating containing a vinyl chloride resin and 8-13 parts of 2,2,4 trimethyl-1,3-pentanediol diisobutyrate per hundred parts of resin.   Beeler does not teach or suggest application of 2,2,4 trimethyl-1,3-pentanediol diisobutyrate in a plasticizer mixture combination or in a plastisol composition comprising copolymer(s) of vinyl chloride and vinyl acetate as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768